 


117 HR 5346 IH: Equal Access to the Right Nutrition for Military Families (EARN) Act of 2021
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 5346 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2021 
Mr. Bishop of Georgia (for himself, Mr. Fortenberry, Mrs. Hayes, Mr. Newhouse, Mr. McGovern, Mr. Reschenthaler, Ms. McCollum, Mr. Hudson, Mr. Lawson of Florida, Ms. Kuster, Mr. Rush, Mr. Levin of California, Mr. Pocan, Mr. Ryan, Ms. Norton, Ms. Ross, Mr. Cárdenas, Mr. Morelle, Mr. Cooper, Mr. Bowman, Ms. Brownley, Ms. Wild, Ms. Lofgren, Ms. Scanlon, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Food and Nutrition Act of 2008 to provide for the direct certification and enrollment of households of active members of the Armed Forces of the United States in the supplemental nutrition assistance program; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Equal Access to the Right Nutrition for Military Families (EARN) Act of 2021. 2.FindingsThe Congress finds the following: 
(1)Section 605 of the National Defense Authorization Act for Fiscal Year 2016 directed the Secretary of Agriculture to ensure that data on usage of the supplemental nutrition assistance program (commonly known as SNAP) by members of the Armed Forces was shared with the Secretary of Defense. (2)The Government Accountability Office found in 2016 that the Department of Defense had no coordination effort underway to access such data. 
(3)The same 2016 Government Accountability Office report recommended that the Department of Defense revise surveys to collect and analyze more complete data on food assistance utilization among service members and coordinate with the Department of Agriculture to leverage its access to data on service members and their families who use their programs services. (4)Section 656 of the National Defense Authorization Act for Fiscal Year 2020 directed the Secretary of Defense to submit a report to the Committees on Armed Services of the Senate and the House of Representatives on the extent of food insecurity among members of the Armed Forces and their dependents by May 1, 2020. 
(5)The Conference Report accompanying the National Defense Authorization Act for Fiscal Year 2021 reiterated the importance of the report, extended the deadline for completion to March 31, 2021, and directed the Secretary of Defense to take necessary action to address any food insecurity found to exist among members of the Armed Forces and their dependents. (6)The Secretary of Defense has still not submitted the report. 
(7)Testimony presented before the Committee on Rules of the House of Representatives on May 27, 2021, revealed that— (A)14 percent of active duty service members experience low or very low food security, 
(B)military families of color struggle with food insecurity at higher rates than their white peers, (C)military spouse unemployment is 7 times higher than the national average, 
(D)frequent moves associated with military lifestyle place additional burdens on the financial security of military families, and (E)additional costs for childcare, when available, further drain household finances. 
(8)Research conducted by the Department of Agriculture shows a clear linkage between food insecurity and mental health concerns, including anxiety, depression, and suicidal ideation. (9)As a result of military service members’ facing barriers in accessing supplemental nutrition assistance program benefits, food banks and food pantries operate on or near every military base in the United States, serving food insecure military families. 
(10)The transition from military service to civilian life is often a point of increased hardship, especially for those separating at younger ages and with few job skills that transition easily to the civilian economy. (11) Unemployment is a significant problem among Gulf War era II (post 9/11 wars) veterans, particularly those aged 25–34. 
3.Income and assets of military family households 
(a)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— (1) in subsection (e) by adding at the end the following:  
 
In the case of military family households, the Secretary of Defense may be the benefit issuer., 
(2)by inserting after subsection (g) the following:  (g–1)DependentDependent, for purposes of section 5(d)(21), has the meaning given such term in section 401 of title 37 of the United States Code., and 
(3) by inserting after subsection (m) the following:  (m–1)Military family household means an active duty member of the Armed Forces and all dependents living with such member. Any member of the household that is not within the definition of military family household retains their eligibility for State administered supplemental nutrition assistance program. 
(m–2)Military pay, for purposes of section 5(d)(21), means the basic pay, basic allowance for subsistence, basic allowance for housing (or applicable cash equivalent), overseas housing allowance, bonuses, and special and incentive payments of such member, as reported by the Department of Defense Integrated Personnel and Pay System.. (b)IncomeSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— 
(1)in subsection (c)— (A)in paragraph (1) by striking and at the end, 
(B)in paragraph (2) by striking the period at the end and inserting ; and, and (C)by adding at the end the following: 
 
(3) in the case of a household that includes a member of the Armed Forces of the United States, the household’s income (after the exclusions provided for in subsection (d) but before the deductions provided for in subsection (e)) exceeds the poverty line by more than 100 percent. ,  (2)in subsection (d)— 
(A)in paragraph (18) by striking and at the end, (B)in paragraph (19)(B) by striking the period at the end and inserting ; and, and 
(C)by adding at the end the following:  (20) the basic housing allowance (or applicable cash equivalent) received by household members who are active members of the Armed Forces of the United States. .  
(c)Military family household eligibilitySection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended by adding at the end the following:  (o)Military family household eligibilityNotwithstanding any other provision of this section, a military family household shall not be ineligible for failing to meet the requirements of subsection (g), (h), (i), (j), (k), (l), (m), or (n).. 
4.Eligibility disqualifications of military family householdsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended by adding at the end the following:  (t)Eligibility disqualifications of military family householdsNotwithstanding any other provision of this section, only subsections (m), (n), (s), and (q) shall apply with respect to military family households. . 
5.Outreach by the Secretary of DefenseThe Secretary of Defense shall provide outreach to active members of the Armed Forces of the United States to inform them that they may be eligible to receive the supplemental nutrition assistance program benefits as a result of amendments made by this Act. 6.Enrollment and administration of SNAP benefits Not later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of Defense shall begin to develop a memorandum of understanding and a data sharing agreement to be completed not later than 180 days after the date of the enactment of this Act that— 
(1)establishes a federally administered supplemental nutrition assistance program benefit for military family households, (2) provides for direct certification and enrollment of eligible military family households in the supplemental nutrition assistance program, 
(3)allows the Department of Defense to certify, enroll, and issue supplemental nutrition assistance benefits to eligible military family households, (4)establishes an online portal and a call center for military family households to report non-military income and changes to non-military income, access program information, and opt out of benefits, and 
(5)establishes an automatic, temporary six month transitional supplemental nutrition assistance program benefit for military family households of which one or more military servicemembers are honorably discharged. 7.Data collection on food insecurity among members of the armed forces and their dependents (a)Report requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Agriculture acting jointly shall submit a report on food insecurity among members of the Armed Forces and their dependents in addition to the report required by Section 656 of Public Law 116–92 to the following: 
(1)The Committee on Armed Services of the Senate. (2)The Committee on Armed Services of the House of Representatives. 
(3) The Committee on Agriculture, Nutrition, and Forestry of the Senate. (4)The Committee on Agriculture of the House of Representatives. 
(5)Of the Committee on Appropriations of the Senate— (A)the Subcommittee on Agriculture, Rural Development, Food, and Drug Administration, and Related Agencies,  
(B)the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies, and (C)the Subcommittee on Defense.  
(6)Of the Committee on Appropriations of the House of Representatives— (A)the Subcommittee on Agriculture, Rural Development, Food, and Drug Administration, and Related Agencies, 
(B)the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies, and (C)the Subcommittee on Defense.  
(b)ElementsThe report required by subsection (a) shall include the following: (1)Data collection and analysis of the current extent of food insecurity among members of the Armed Forces and their dependents using the USDA Six-Item Short Form Food Security Scale. 
(2)The impact of the amendments made by this Act on the supplemental nutrition assistance program enrollment of military family households. (3)The incidence and analysis of underpayments and overpayments with respect to the benefits established in paragraphs (1) and (5) of section 6. 
(4)Any other recommendations for policies, programs, and activities to address food insecurity among members of the Armed Forces and their dependents that the Secretaries consider appropriate. 8.Authorization of appropriations for administrationThere are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2026 for administrative operations and activities to carry out the amendments made by this Act. 
 
